DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Claims 1-38 are cancelled.
Claims 39-47 are pending.
Claims 40-47 are new.
This office action is in response of the Applicant’s arguments and remarks filed 03/12/2022.

Response to Arguments
Applicant's arguments filed 03/12/2021 have been fully considered but they are not persuasive. 
In response to applicant’s arguments that Coffey does not disclose the at least one monitor or a tag, when connected to one another or when outside its proximity, is switchable between a first mode in which a frequency of packet exchange/advertisement/transmission is set at a first value, and a second mode in which a frequency of packet exchange is set at a second value. Examiner respectfully disagrees. First of all, Examiner is using the broadest reasonable interpretation regarding the rejection of the claims, wherein Caporizzo in view of Koch and Coffey clearly teaches the same concept as presented by the claims. Examiner clarifies that the terms “first mode, first value, second mode and second values” are broad terms that can be assigned to any events within the field of monitoring systems, therefore Coffey introduced a technique of monitoring a proximity status between a control unit 105 and a tag 110 using RSSI, the control unit 105 may measure a strength of one or more signals transmitted from the bracelet unit 110, and if the measured signal strength (i.e., RSSI) is below a predetermined level (i.e., a threshold) the control unit 105 may determine that the bracelet unit 110 is beyond a limited range of communications. Because the RSSI may correlate and/or correspond to a distance between the bracelet unit 110 and the control unit 105, the predetermined level of signal strength used by the control unit 105 may be configured to a strength level that is considered a safe distance between a user of the bracelet unit 110 and the control unit 105 (par[0042]). Further, Coffey discloses the determination of the out of range of communication is based on comparing the measured RSSI with a predetermined threshold, then the control unit 105 herein monitor may increase a frequency of transmitting signals if the bracelet unit 110 is out of the limited range of communications with the control unit 105 technically equivalent to a first mode with a first value, or the control unit 105 herein monitor may decrease a frequency of transmitting signals if the bracelet unit 110 is in the limited range of communications with the control unit 105 technically equivalent to a second mode with a second value (par[0042], [0043]). Furthermore, an increase in the frequency of transmitting signals will automatically imply an increase of the consumption of power, and a decrease in the frequency of transmitted signals will imply a decrease in the consumption of power. 
Therefore, Examiner maintains his rejection.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claim 45 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 45 recites the limitation "The monitoring system of claim 45" in line 1. There is insufficient antecedent basis for this limitation in the claim.

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained through the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
1.	Claims 39, 42-43 and 46 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Caporizzo (US2013/0015971A1) in view of Koch et al. (US2005/0200478A1) hereafter Koch, in view of Coffey et al. (US2005/0057359A1) hereafter Coffey.
Regarding claim 39, Caporizzo in view of Koch and Coffey discloses a monitoring system, comprising:
at least one monitor having decision logic (Caporizzo fig 1:110, par[0015]); and
at least one tag (Caporizzo fig 1:140, par[0015]) adapted for attachment to or containment within an object to be monitored (Caporizzo fig 1:140, par[0015]), and also adapted to transmit periodic signals to the at least one monitor (Caporizzo par[0025], [0056]) such that the at least one monitor is to derive a proximity status between the at least one tag and the at least one monitor (Caporizzo fig 3:360, par[0048], [0049], [0052], [0055]),
wherein the at least one monitor is adapted to:
-    declare the at least one tag to be lost via the decision logic (Caporizzo fig 3, par[0032], [0034], [0039], [0041], [0058], [0062], [0064]) to thereby trigger an event when the derived proximity status not within a predefined zone/threshold (Caporizzo fig 3:360, par[0048], [0049], [0052], [0055]), and
wherein, when within a proximity zone of the at least one tag which has been declared lost, one of the other similar monitors are to receive details regarding the at least one tag and thereby respond by sending its geo-location information to the at least one monitor which triggered said event or said declaration (Caporizzo fig 3, par[0032], [0034], [0039], [0041], [0058], [0062], [0064]).
Caporizzo does not explicitly disclose the a monitoring system, comprising: wherein the at least one monitor is adapted to: communicate details regarding the at least one tag to other similar monitors upon triggering of said event or upon said declaration by the user; and wherein the at least one monitor or a tag, when connected to one another or when outside its proximity, is switchable between a first mode in which a frequency of packet exchange/advertisement/transmission is set at a first value, and a second mode in which a frequency of packet exchange is set at a second value.
Koch discloses at least one monitor is adapted to:
communicate details regarding the at least one tag to other similar monitors upon triggering of said event or upon said declaration by the user (Koch fig 2, fig 7, par[0040], [0041], [0044], [0045], [0060]).
One of ordinary skill in the art would be aware of both the Caporizzo and the Koch references since both pertain to the field of tracking objects with communication network. It would have been obvious to one of ordinary skill in the art at the time of invention to modify the input device of Caporizzo to implement the feature of communicating data to other monitors as taught by Koch to gain the functionality of providing a monitor that is arranged to, upon triggering of an event or upon said declaration by the user, communicate details regarding the tag via a remote server to other similar monitors.
Caporizzo in view of Koch does not explicitly disclose wherein the at least one monitor or a tag, when connected to one another or when outside its proximity, is switchable between a first mode in which a frequency of packet exchange/advertisement/transmission is set at a first value, and a second mode in which a frequency of packet exchange is set at a second value.
Coffey discloses wherein the at least one monitor or a tag, when connected to one another or when outside its proximity, is switchable between a first mode in which a frequency of packet exchange/advertisement/transmission is set at a first value, and a second mode in which a frequency of packet exchange is set at a second value (Coffey par[0043]: wherein the monitor utilizes different communication modes of exchanging data packets using different frequency ranges from first value to second value in association with the type of activity that is performed).
One of ordinary skill in the art would be aware of the Caporizzo in view of Koch, and Coffey references since all pertain to the field of tracking objects with communication network. It would have been obvious to one of ordinary skill in the art at the time of invention to modify the input device of Caporizzo to implement the feature of using different frequencies as taught by Coffey to gain the functionality of providing a power consumption system that use the feature of associating the communication through different frequencies by the type of the triggering event in order to save the consumption of energy and maintain a long lasting functionality of the system.  

Regarding claim 42, Caporizzo in view of Koch and Coffey discloses the monitoring system of claim 39, wherein the at least one monitor or the tag comprises a radio transmitter and/or receiver (Caporizzo par[0018]: Tags 140 may include an integrated circuit for storing and processing information, modulating and demodulating a radio-frequency (RF) signal, and other specialized functions, and an antenna for receiving and transmitting the RF signal) and/or (Koch par[0038]: The monitor also includes a transmitter. Suitable transmitters include radio frequency transmitters. Preferably, the object monitoring and tracking system includes a plurality of monitors that are each capable of transmitting a radio frequency signal and of receiving the identification signal transmitted by the identification tag).

Regarding claim 43, Caporizzo in view of Koch and Coffey discloses the monitoring system of claim 39, wherein the tag sends a signal to the at least one monitor at a predetermined frequency (Caporizzo par[0020]: Communication between tags 140 and computing device 110 may occur over radio frequencies, such as 0.125-0.1342, 0.140-0.1485, 13.56, 433 MHz, 840-960 MHz, and 2400-2480 MHz, optical RFID, such as 333 THz (900 nm), 380 THz (788 nm), 750 THz (400 nm).), and wherein the at least one monitor assesses the signal to determine a distance of separation between the at least one monitor and the tag (Caporizzo par[0034], [0039]: In order to determine relative position, computing device 110 may be equipped with a tunable input to determine signal strength in each of the quadrants. Alternatively, the relative location may be measured by instructing the user of computing device 110 to turn around (rotate 360 degrees) and record the RF level, such as at each of the quadrants, thus achieving a relative location. Alternatively, a rotating antenna may be utilized in computing device 110 to enable tag locating.).

Regarding claim 46, Caporizzo in view of Koch and Coffey discloses the monitoring system of claim 39, wherein the tag is attachable to a person or an object (Caporizzo fig 1:140, par[0015]: Tag 142 may be adhered to keys 122, tag 144 adhered to laptop 124, tag 146 adhered to wallet 126, and tag 148 adhered to briefcase 128--collectively tags 140 may be adhered to items 120).

2.	Claim 40 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Caporizzo (US2013/0015971A1) in view of Koch et al. (US2005/0200478A1) hereafter Koch, in view of Coffey, and further in view of Rodriguez et al. (US2010/0060425A1) hereafter Rodriguez.
Regarding claim 40, Caporizzo in view of Koch and Coffey disclose the monitoring system of claim 39, wherein the tag is connectable to a central device (Caporizzo fig 1:140, par[0015]).
Caporizzo in view of Koch and Coffey does not explicitly disclose wherein the tag is in the first mode, and the second mode has a lower latency than the first mode.
Rodriguez discloses wherein the tag is in the first mode (par[0020], [0021]: Hibernation or Hibernate Mode. A state of low power consumption (sleep) in which a tag can listen for an "activation" command to awaken it to "normal mode" for full communication and operation. Class 3, 3 Plus, 4 and other tags may optionally implement a hibernate mode), the second mode has a lower latency than the first mode (par[0365]: Since RFID tags spend most of their time listening and not transmitting, the listen mode power consumption is critical. In general, better sensitivity in tag receivers requires more power consumption, so there is an inherent trade-off between sensitivity and battery life. One way to optimize this operation is to "duty cycle" the tag wherein it periodically listens for some period of time, the shuts down to save power. This repeats at a rate suitable to maintain low latency).
One of ordinary skill in the art would be aware of the Caporizzo in view of Koch, Coffey and Rodriguez references since all pertain to the field of tracking objects with communication network. It would have been obvious to one of ordinary skill in the art at the time of invention to modify the input device of Caporizzo to implement the latency feature as taught by Rodriguez to gain the functionality of providing an advanced RFID systems which employ battery supported RFID tags allowing a higher degree of active behavior in tags, and providing an intermediate level of performance between passive and Fully-Active systems, which provide for extension to active operation, and which for provide for reliable interference resistant operation in the presence of passive, battery assisted passive, and Fully-Active tags, allowing for flexibility across various system implementations, which enables an RFID infrastructure to efficiently operate with tags covering a wide range of possibilities, and where users can select the tag performance corresponding to a particular application.  

3.	Claims 41 and 47 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Caporizzo (US2013/0015971A1) in view of Koch et al. (US2005/0200478A1) hereafter Koch, in view of Coffey, and further in view of Crabtree et al. (US2003/0034887A1) hereafter Crabtree.
Regarding claim 41, Caporizzo in view of Koch and Coffey disclose an interrupt event, wherein the interrupt event is triggered when the at least monitor moves outside of a predetermined safe zone (Caporizzo fig 3:360, par[0048], [0049], [0052], [0055]).
Caporizzo in view of Koch and Coffey does not explicitly disclose the monitoring system wherein the at least one monitor or the tag is switchable from the second mode to the first mode upon occurrence of an interrupt event.
Crabtree discloses the monitoring system wherein the at least one monitor or the tag is switchable from the second mode to the first mode upon occurrence of an interrupt event (Crabtree par[0135] “Table 2-continued page 14”; par[0070], [0083], [0084], [0086], [0152]: wherein the transceiver 11 technically equivalent to a tag comprises a power manager module which is operable to switch between different power management modes with different power levels 1-15).
One of ordinary skill in the art would be aware of the Caporizzo, Koch, Coffey and Crabtree references since all pertain to the field of tracking objects with communication network. It would have been obvious to one of ordinary skill in the art at the time of invention to modify the input device of Caporizzo to implement the feature of conserving power consumption as taught by Crabtree to gain the functionality of reducing the power consumption of the monitoring system using a power manager module which is operable to switch between different power management modes. 

 Regarding claim 47, Caporizzo in view of Koch, Coffey and Crabtree discloses the monitoring system of claim 41, wherein the at least one monitor further comprises a button that is configured to find the tag if the at least one monitor is within a predetermined distance from the tag (Crabtree fig 5:10, par[0092], [0098]: The locator unit 10 is typically battery powered. In one embodiment, the locator device 10 includes user controls 41, 42, 43, 44, 45 and a display screen 46, such as an LCD screen with a backlight. FIG. 5 illustrates the locator device 10 with the display screen 46 displaying the search mode screen. This screen is displayed once the user has initiated a search for a particular object. An object display element 50 verifies the name of the selected object. The range display element 51 indicates the distance from the locator's position to the transceiver 11 having the selected address code.) and (Caporizzo par[0047]: An audible tone associated with tag 140 may be selected on computing device 110. System 100 may activate this audible tone whenever an alarm is initiated for tag 140. This audible tone may take the form of associating a certain frequency tone to tag 140, such as a 3 KHz tone to the tag 140 representing the wallet, for example. Ringtones may also be used as tones associated with tag 140. System 100 may increase the amplitude of the selected tone as the distance from computing device 110 to tag 140 increases during an alarm event. System 100 may mute the audible tone and display a text alarm on computing device 110 screen).

4.	Claim 44 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Caporizzo (US2013/0015971A1) in view of Koch et al. (US2005/0200478A1) hereafter Koch, in view of Coffey, and further in view of Perkins (US2011/0084806A1).
Regarding claim 44, Caporizzo in view of Koch and Coffey discloses the monitoring system of claim 39, wherein the tag comprises an antenna (Caporizzo par[0018]: Tags 140 may include an integrated circuit for storing and processing information, modulating and demodulating a radio-frequency (RF) signal, and other specialized functions, and an antenna for receiving and transmitting the RF signal), a Bluetooth radio circuit (Caporizzo par[0021]), an input/output circuit (Caporizzo par[0018]: Tags 140 may include an integrated circuit for storing and processing information, modulating and demodulating a radio-frequency (RF) signal, and other specialized functions, and an antenna for receiving and transmitting the RF signal), a power supply comprising a battery (Caporizzo par[0016]: Active RFID may include a tag 140 with an on-board battery that enables continuous broadcasts of the signal of tag 140. Battery assisted RFID may include a tag 140 with a small battery that is activated when in the presence of an RFID reader, such as computing device 110. Generally, tag 140 may be active, passive or battery assisted), and a computer processing unit (CPU) (Caporizzo par[0018]: Tags 140 may include an integrated circuit for storing and processing information, modulating and demodulating a radio-frequency (RF) signal, and other specialized functions, and an antenna for receiving and transmitting the RF signal).
Caporizzo in view of Koch and Coffey does not explicitly disclose the tag comprising the Bluetooth Low Energy (BLE) radio circuit.
Perkins discloses the tag comprising the Bluetooth Low Energy (BLE) radio circuit (Perkins fig 1:59,60; par[0041]).
One of ordinary skill in the art would be aware of the Caporizzo, Koch, Coffey and Perkins references since all pertain to the field of tracking objects with communication network.  it would have been obvious to the one of the ordinary skill in the art at the time of the invention was made to incorporate the feature of communicating through the Bluetooth Low Energy (BLE) network of Perkins in the communication system of Caporizzo to conserve energy consumption during the wireless communication. 

5.	Claim 45 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Caporizzo (US2013/0015971A1) in view of Koch et al. (US2005/0200478A1) hereafter Koch, in view of Coffey, and further in view of Cao (US2013/0181839A1).
Regarding claim 45, Caporizzo in view of Koch and Coffey discloses the monitoring system wherein the tag further comprises a buzzer configured to sound an alarm (Caporizzo par[0018]: Tags 140 may emit an audible signal based on instructions or a signal from computing device 110. Such a tone may provide information to a user such as when the user is attempting to find a lost/hidden item. Such a tone may be determined by the configuration and/or design of tag 140, or may be based on the signal or method of causing the tone to be emitted, such as by the information included in the signal from computing device 110).
Caporizzo in view of Koch and Coffey does not explicitly disclose the monitoring system wherein the tag further comprises a 3- axis accelerometer and a buzzer configured to sound an alarm if the user moves a predetermined distance away from the at least one monitor while in possession of the tag.
Cao discloses the monitoring system wherein the tag further comprises a 3- axis accelerometer (Cao par[0012], [0029]: Each sensor tag in an embodiment includes a battery, a radio frequency (RF) transceiver, a microcontroller, flash memory, a digital 3-axes (3-dimensional) magnetic sensor (compass), and/or a 3-axes (3-dimensional) accelerometer, and optionally one or more audible signal generator such as a piezo buzzer. The microcontroller and/or RF transceiver include power saving circuitry and control methods to reduce the power consumption needed to maintain communication link with the tag manager) and a buzzer configured to sound an alarm if the user moves a predetermined distance away from the at least one monitor while in possession of the tag (fig 2:202 and fig 8:818, par[0012], [0043]: At this step 818, the sensor tag may optionally emit a sound through buzzer 202 indicating to the user that it has lost link with the tag manager.).
One of ordinary skill in the art would be aware of the Caporizzo in view of Koch, Coffey and Cao references since all pertain to the field of tracking objects with communication network. It would have been obvious to one of ordinary skill in the art at the time of invention to modify the input device of Caporizzo to implement the acceleration feature as taught by Cao to gain the functionality of providing a power consumption system that use the feature of associating the environmental parameters by the type of the triggering event in order to save the consumption of energy and maintain a long lasting functionality of the system. 

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
1.	Claims 39, 41-42, 44 and 46 are rejected on the ground of nonstatutory double patenting as being unpatentable over U.S. Patent No. (US10026287) hereafter Co-1. 
Although the claims at issue are not identical, they are not patentably distinct from each other because Patent Co-1 teaches all the features and concepts that are taught and disclosed in the instant Application. The subject matter claimed in the instant application is fully disclosed and covered by the granted patent US10026287 (i.e., anticipation type of ODP).
Instant Application 
Patent # Co-1
39. (Currently Amended) A monitoring system, comprising: at least one monitor having decision logic; and | at least one tag adapted for attachment to, or containment within, an object to be monitored, and also adapted to transmit periodic signals to the at least one monitor such that the at least one monitor 1s to derive a proximity status between the at least one tag and the at least one monitor, wherein the at least one monitor is adapted to: declare the at least one tag to be lost via the decision logic to thereby trigger an event when the derived proximity status is not within a predefined proximity zone/threshold, and  communicate details regarding the at least one tag to other similar monitors upon triggering of said event or upon said declaration by the-a user, wherein, when within a proximity zone of the at least one tag which has been declared lost, one of the other similar monitors are to receive details regarding the at least one tag and thereby respond by sending its geo-location information to the at least one monitor which triggered said event or said declaration,
wherein the at least one monitor or a tag, when connected to one another or when outside
its proximity, is switchable between a first mode in which a frequency of packet exchange/advertisement/transmission is set at a first value, and a second mode in which a frequency of packet exchange is set at a second value.
1. A monitoring system, comprising: at least one monitor including a first radio receiver or transceiver; at least one tag, said at least one tag being adapted to be attached to or contained within an object to be monitored, and including a second radio receiver or transceiver adapted to transmit periodic signals; a user interface, wherein the at least one tag is declared lost by a user via the user interface and by decision logic hosted by the at least one monitor, wherein said decision logic triggers an event by which the at least one tag is outside a proximity zone relative to the at least one monitor; and a power manager module which is operable to switch between different power management modes, and which the power manager module is adapted to detect an interrupt, and to responsively operate in a low power mode when the at least one tag is still discoverable, wherein the at least one monitor is arranged to, upon triggering of said event and upon said declaration by the user, communicate details regarding the at least one tag via a remote server to other similar monitors, and the at least one monitor and the at least one tag are to communicate with each other via a Bluetooth Low Energy (BLE) network, wherein, when within a proximity zone of the at least one tag which has been declared lost, one of the other similar monitors are to receive the details regarding the at least one tag and thereby respond by sending, via the remote server, its geo-location information to the at least one monitor which triggered said event and said declaration, or to a user device that includes the at least one monitor which triggered said event and said declaration, wherein the at least one monitor, when connected to the at least one tag, is switchable between an activity monitor mode in which the at least one tag is within the proximity zone and a frequency of packet exchange between the at least one monitor and the at least one tag is set at a first value, and a critical activity monitor mode in which the at least one tag is out of the proximity zone and the frequency of packet exchange between the at least one monitor and the at least one tag is set at a second value which is greater than said first value, where the at least one monitor and the at least one tag will conserve more power in the activity monitor mode.
41. (New) The monitoring system of clam 39, wherein the at least one monitor or the tag 1s switchable from the second mode to the first mode upon occurrence of an interrupt event, wherein the interrupt event is triggered when the at least monitor moves outside of a predetermined safe zone.
1. A monitoring system, comprising: at least one monitor including a first radio receiver or transceiver; at least one tag, said at least one tag being adapted to be attached to or contained within an object to be monitored, and including a second radio receiver or transceiver adapted to transmit periodic signals; a user interface, wherein the at least one tag is declared lost by a user via the user interface and by decision logic hosted by the at least one monitor, wherein said decision logic triggers an event by which the at least one tag is outside a proximity zone relative to the at least one monitor; and a power manager module which is operable to switch between different power management modes, and which the power manager module is adapted to detect an interrupt, and to responsively operate in a low power mode when the at least one tag is still discoverable
42. (New) The monitoring system of claim 39, wherein the at least one monitor or the tag comprises a radio transmitter and/or receiver.
14. The monitoring system of claim 1, wherein an interrupt generated by the at least one monitor and the at least one tag is communicated via radio.
44. (New) The monitoring system of claim 39, wherein the tag comprises an antenna, a Bluetooth Low Energy (BLE) radio circuit, an input/output circuit, a power supply comprising a battery, and a computer processing unit (CPU).
1. A monitoring system, comprising: at least one monitor including a first radio receiver or transceiver; at least one tag, said at least one tag being adapted to be attached to or contained within an object to be monitored, and including a second radio receiver or transceiver adapted to transmit periodic signals; a user interface, wherein the at least one tag is declared lost by a user via the user interface and by decision logic hosted by the at least one monitor, wherein said decision logic triggers an event by which the at least one tag is outside a proximity zone relative to the at least one monitor; and a power manager module which is operable to switch between different power management modes, and which the power manager module is adapted to detect an interrupt, and to responsively operate in a low power mode when the at least one tag is still discoverable, wherein the at least one monitor is arranged to, upon triggering of said event and upon said declaration by the user, communicate details regarding the at least one tag via a remote server to other similar monitors, and the at least one monitor and the at least one tag are to communicate with each other via a Bluetooth Low Energy (BLE) network….
19. The monitoring system of claim 1, the power manager module includes a software component in a form of an algorithm, and supported by a hardware component to detect external interrupt(s), or an external hardware clock with dedicated utility, to improve battery life of the at least one tag and/or the at least one monitor.
46. (New) The monitoring system of claim 39, wherein the tag is attachable to a person or an object.
1. A monitoring system, comprising: at least one monitor including a first radio receiver or transceiver; at least one tag, said at least one tag being adapted to be attached to or contained within an object to be monitored


2.	Claim 40 is rejected on the ground of nonstatutory double patenting as being unpatentable over Co-1 in view of Rodriguez et al. (US2010/0060425A1) hereafter Rodriguez.
Regarding claim 40, C0-1 discloses the monitoring system of claim 39, wherein the tag is connectable to a central device (Claim 1).
Co-1 does not explicitly disclose wherein the tag is in the first mode, and the second mode has a lower latency than the first mode.
Rodriguez discloses wherein the tag is in the first mode (par[0020], [0021]: Hibernation or Hibernate Mode. A state of low power consumption (sleep) in which a tag can listen for an "activation" command to awaken it to "normal mode" for full communication and operation. Class 3, 3 Plus, 4 and other tags may optionally implement a hibernate mode), the second mode has a lower latency than the first mode (par[0365]: Since RFID tags spend most of their time listening and not transmitting, the listen mode power consumption is critical. In general, better sensitivity in tag receivers requires more power consumption, so there is an inherent trade-off between sensitivity and battery life. One way to optimize this operation is to "duty cycle" the tag wherein it periodically listens for some period of time, the shuts down to save power. This repeats at a rate suitable to maintain low latency).
One of ordinary skill in the art would be aware of the Co-1 and Rodriguez references since all pertain to the field of tracking objects with communication network. It would have been obvious to one of ordinary skill in the art at the time of invention to modify the input device of Co-1 to implement the latency feature as taught by Rodriguez to gain the functionality of providing an advanced RFID systems which employ battery supported RFID tags allowing a higher degree of active behavior in tags, and providing an intermediate level of performance between passive and Fully-Active systems, which provide for extension to active operation, and which for provide for reliable interference resistant operation in the presence of passive, battery assisted passive, and Fully-Active tags, allowing for flexibility across various system implementations, which enables an RFID infrastructure to efficiently operate with tags covering a wide range of possibilities, and where users can select the tag performance corresponding to a particular application.  

3.	Claim 43 is rejected on the ground of nonstatutory double patenting as being unpatentable over Co-1 in view of Caporizzo (US2013/0015971A1). 
Regarding claim 43, Co-1 does not explicitly disclose wherein the tag sends a signal to the at least one monitor at a predetermined frequency, and wherein the at least one monitor assesses the signal to determine a distance of separation between the at least one monitor and the tag.
Caporizzo discloses the monitoring system of claim 39, wherein the tag sends a signal to the at least one monitor at a predetermined frequency (Caporizzo par[0020]: Communication between tags 140 and computing device 110 may occur over radio frequencies, such as 0.125-0.1342, 0.140-0.1485, 13.56, 433 MHz, 840-960 MHz, and 2400-2480 MHz, optical RFID, such as 333 THz (900 nm), 380 THz (788 nm), 750 THz (400 nm).), and wherein the at least one monitor assesses the signal to determine a distance of separation between the at least one monitor and the tag (Caporizzo par[0034], [0039]: In order to determine relative position, computing device 110 may be equipped with a tunable input to determine signal strength in each of the quadrants. Alternatively, the relative location may be measured by instructing the user of computing device 110 to turn around (rotate 360 degrees) and record the RF level, such as at each of the quadrants, thus achieving a relative location. Alternatively, a rotating antenna may be utilized in computing device 110 to enable tag locating.).
One of ordinary skill in the art would be aware of the Co-1 and Caporizzo references since all pertain to the field of tracking objects with communication network. It would have been obvious to one of ordinary skill in the art at the time of invention to modify the input device of Co-1 to implement the distance feature as taught by Caporizzo to gain the functionality of providing a power consumption system that use the feature of associating the communication through different frequencies by the type of the triggering event in order to save the consumption of energy and maintain a long lasting functionality of the system.  

4.	Claim 45 is rejected on the ground of nonstatutory double patenting as being unpatentable over Co-1 in view of Cao (US2013/0181839A1).
Regarding claim 45, Co-1 does not explicitly disclose wherein the tag further comprises a 3- axis accelerometer and a buzzer configured to sound an alarm if the user moves a predetermined distance away from the at least one monitor while in possession of the tag.
Cao discloses the monitoring system wherein the tag further comprises a 3- axis accelerometer (Cao par[0012], [0029]: Each sensor tag in an embodiment includes a battery, a radio frequency (RF) transceiver, a microcontroller, flash memory, a digital 3-axes (3-dimensional) magnetic sensor (compass), and/or a 3-axes (3-dimensional) accelerometer, and optionally one or more audible signal generator such as a piezo buzzer. The microcontroller and/or RF transceiver include power saving circuitry and control methods to reduce the power consumption needed to maintain communication link with the tag manager) and a buzzer configured to sound an alarm if the user moves a predetermined distance away from the at least one monitor while in possession of the tag (fig 2:202 and fig 8:818, par[0012], [0043]: At this step 818, the sensor tag may optionally emit a sound through buzzer 202 indicating to the user that it has lost link with the tag manager.).
One of ordinary skill in the art would be aware of the Co-1 and Cao references since all pertain to the field of tracking objects with communication network. It would have been obvious to one of ordinary skill in the art at the time of invention to modify the input device of Co-1 to implement the acceleration feature as taught by Cao to gain the functionality of providing a power consumption system that use the feature of associating the environmental parameters by the type of the triggering event in order to save the consumption of energy and maintain a long lasting functionality of the system.  

5.	Claim 47 is rejected on the ground of nonstatutory double patenting as being unpatentable over Co-1 in view of Crabtree et al. (US2003/0034887A1) hereafter Crabtree.
	Regarding claim 47, Co-1 does not explicitly disclose the monitoring system of claim 41, wherein the at least one monitor further comprises a button that is configured to find the tag if the at least one monitor is within a predetermined distance from the tag.
Crabtree discloses the monitoring system of claim 41, wherein the at least one monitor further comprises a button that is configured to find the tag if the at least one monitor is within a predetermined distance from the tag (Crabtree fig 5:10, par[0092], [0098]: The locator unit 10 is typically battery powered. In one embodiment, the locator device 10 includes user controls 41, 42, 43, 44, 45 and a display screen 46, such as an LCD screen with a backlight. FIG. 5 illustrates the locator device 10 with the display screen 46 displaying the search mode screen. This screen is displayed once the user has initiated a search for a particular object. An object display element 50 verifies the name of the selected object. The range display element 51 indicates the distance from the locator's position to the transceiver 11 having the selected address code.) and (Caporizzo par[0047]: An audible tone associated with tag 140 may be selected on computing device 110. System 100 may activate this audible tone whenever an alarm is initiated for tag 140. This audible tone may take the form of associating a certain frequency tone to tag 140, such as a 3 KHz tone to the tag 140 representing the wallet, for example. Ringtones may also be used as tones associated with tag 140. System 100 may increase the amplitude of the selected tone as the distance from computing device 110 to tag 140 increases during an alarm event. System 100 may mute the audible tone and display a text alarm on computing device 110 screen).
One of ordinary skill in the art would be aware of the Co-1 and Crabtree references since all pertain to the field of tracking objects with communication network. It would have been obvious to one of ordinary skill in the art at the time of invention to modify the input device of Co-1 to implement the feature of conserving power consumption as taught by Crabtree to gain the functionality of reducing the power consumption of the monitoring system using a power manager module which is operable to switch between different power management modes. 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AMINE BENLAGSIR whose telephone number is (571)270-5165. The examiner can normally be reached (571)270-5165.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hai Phan can be reached on (571) 272-6338. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/AMINE BENLAGSIR/Primary Examiner, Art Unit 2685